Citation Nr: 0531281	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

2.  Entitlement to an increased evaluation for medial 
meniscus tear with cyst, right knee, currently rated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1981 and from April 1986 to January 1991.

The appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

Lastly, in a statement received at the Board in September 
2005, the veteran raised the issues of service connection for 
depression, a left knee disability, a right shoulder 
disability and back pain secondary to his service-connected 
disabilities and entitlement to a total disability rating 
based on individual unemployability.  These issues are not, 
however, procedurally developed for appellate purposes, and 
are not properly before the Board at this time.  They are 
referred to the attention of the RO for necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in January 2005.  The 
additional evidence includes items which are arguably 
pertinent to the issues on appeal and consists of VA and 
private treatment records, dated from 1997 to 2005.  Such 
records may be pertinent to the claims.  Significantly, 
however, the veteran was not afforded a supplemental 
statement of the case.  Such action is required by 38 C.F.R. 
§ 19.37.  The Board further notes that the veteran has not 
submitted a written waiver of his right to have the evidence 
reviewed by the RO pursuant to 38 C.F.R. § 20.1304.

Additionally, it appears that the veteran filed a claim for 
Social Security Administration (SSA) disability benefits in 
1998.  The RO should request, directly from the SSA, complete 
copies of any disability determinations it has made 
concerning the veteran and copies of the medical records that 
served as the basis for any such decisions.  Although any SSA 
decision would not be controlling, it is potentially 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  If the 
veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

2.  The RO should readjudicate both 
claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case was 
issued.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


